     Case: 1:17-cv-04152 Document #: 50 Filed: 07/24/19 Page 1 of 1 PageID #:585

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Amanda Decker
                                                 Plaintiff,
v.                                                             Case No.: 1:17−cv−04152
                                                               Honorable Manish S. Shah
Receivables Performance Management, LLC
                                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, July 24, 2019:


        MINUTE entry before the Honorable Manish S. Shah: Plaintiff voluntarily
dismissed Counts 1 and 3 with prejudice, the court granted summary judgment in favor of
defendant in part on Count 2, and plaintiff accepted defendant's offer of judgment on the
remainder of Count 2. All claims having been resolved, the clerk shall enter a final
judgment as follows: Judgment in favor of defendant and against plaintiff on Counts 1, 3,
and Count 2 insofar as that count is premised upon a violation of 15 U.S.C. § 1692g; and
judgment in favor of plaintiff and against defendant on Count 2 insofar as that count is
premised upon a violation of 15 U.S.C. §1692d, in the amount of $2,501. Any petitions
for fees and costs shall be presented as post−judgment requests under Fed. R. Civ. P.
54(d) and Local Rules 54.1 and 54.3. Enter judgment and terminate civil case. Notices
mailed. (psm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
